Citation Nr: 1514216	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-21 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for central serous chorioretinopathy, left eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in March 2013 before the undersigned Veterans Law Judge (VLJ), sitting in Pittsburgh, Pennsylvania.  A copy of the transcript of that hearing is of record.  Additional evidence received in March 2013 was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) (2014); see also Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although the Board regrets delay in appellate review, the case must be returned to the AOJ for further action.  

The Veteran was provided a VA examination in August 2010.  Following evaluation, the examiner's impression was central serous chorioretinopathy of the left eye, with the most recent episode in 1994.  The Veteran was to return to the eye clinic on an as necessary basis.  He was to return immediately for any distortion or change in the vision of either eye.  

The Veteran was seen by VA in January 2012 for history of left eye pseudomonas corneal ulcer and history of central serous chorioretinopathy.  His vision in the left eye was 2/50 with correction to 20/30.  Examination of the eye showed that the external area was normal.  Conjuctiva was quiet, and "cornea central 2.6 h x 3.1 v mm stromal scarring, no epi staining, trace KNV x 360."  

When seen by VA in March 2012, it was noted that the Veteran's left eye corneal ulcer was now resolved with central scarring.  The eye appeared quiet with no sign of infection.  It was noted that the measurements of the stromal scar were slightly larger in 2012 than in 2011.  

In May 2012, the Veteran was seen by VA for left eye refraction.  It was noted that he was status post contact lens related pseudomonas corneal ulcer.  A prescription for glasses was provided.  It was recommended that the Veteran discontinue using contacts and use spectacles as he had a tendency toward corneal ulceration with good vision in only one eye.  

VA reports from September and October 2012 reflect that the Veteran was seen for several problems, to include a corneal ulcer.  His left eye vision was corrected to 20/40 with pinhole 20/30.  

At the March 2013 hearing, the Veteran testified as to increased severity of left eye symptoms, to include distortion with night vision, blurred and spotty vision with loss of visual field, headaches, and balance/equilibrium issues.  

The Veteran's left eye disability is currently rated under Diagnostic Codes (DCs) 6006 for retinopathy or maculopathy and DC 6011 for retinal scars, atrophy, or irregularities.  DC 6006 mandates that retinopathy or maculopathy be evaluated as follows: evaluate on the basis of either visual impairment due to the particular condition or on incapacitating episodes, whichever results in a higher evaluation.  With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months a 60 percent disability rating is warranted; with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months a 40 percent disability rating is warranted; with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months a 20 percent disability rating is warranted; with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months a 10 percent disability rating is warranted.  Note: For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, DC 6006 (2014).  

DC 6011 pertains to retinal scars, atrophy, or irregularities:

Localized scars, atrophy, or irregularities of the retina, unilateral or bilateral, that are centrally located and that result in an irregular, duplicated, enlarged, or diminished image warrant a 10 percent rating.  

Alternatively, evaluate based on visual impairment due to retinal scars, atrophy, or irregularities, if this would result in a higher evaluation.  

As the Veteran has reported a decrease in visual acuity, it is found that a contemporaneous examination should be conducted.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran is entitled to a new examination after a two year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  In the present case, as noted above, the Veteran has also alleged a worsening in his overall symptomatology and stated that he would appear for a new examination if requested.  As such, he should be scheduled for a current VA examination in order to determine the current level of severity of his service-connected left eye disorder.  

In addition, the most recent evidence of treatment at the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania, is dated in December 2012. Medical records prepared since this time should be obtained and incorporated into the evidence of record, either physically or electronically.  

Accordingly, the case is REMANDED for the following action:

1.  VA treatment records from the VAMC in Pittsburgh, Pennsylvania, prepared since December 2012 must be obtained and incorporated into the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  

2.  Following completion of the above, the Veteran should also be scheduled for a VA examination before an appropriate specialist to determine the current level of severity of his left eye central serous chorioretinopathy.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with the examination.  The examiner should describe in detail all symptomatology associated with the service-connected disability and any associated corneal scarring, including any impairment of central visual acuity, any impairment of visual field, or incapacitating episodes.  The Veteran's lay statements regarding symptomatology should also be discussed and considered.  

3.  The AOJ should then carefully review the medical report obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner.  

4.  The AOJ should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the AOJ should provide the Veteran and his representative a supplemental statement of the case as to the issue on appeal, and afford them a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

